DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pushparaj et al. (US 2014/0144681).

    PNG
    media_image1.png
    318
    627
    media_image1.png
    Greyscale

Re Claim 1, Pushparaj et al. disclose a method of disposing a barrier film on a metallized through-glass via (TGV)  (510)  formed in a glass substrate (500, see Paragraph [0050]), comprising: using an atomic layer deposition (ALD) procedure to establish a metal-nitride film (540, i.e., TiN; see Paragraph [0039]) on a metal plating layer (525 550) of the metallized TGV; and forming an electrically-conductive metallization (535, i.e., Cu layer; see Paragraph [0056]) layer upon the metal-nitride film (540) , the electrically-conductive metallization layer being electrically coupled to the metal- nitride film (i.e., the Cu layer 535 in direct contact to conductive TiN layer 540, and thereby electrically connected).  Also see Figs 5A-5C and related text in Page 5, Paragraph [0050] – [0057]).
Re Claim 2, as applied to claim 1 above, Pushparaj et al. disclose all the claimed limitations including formulating the conductive metal-nitride film to comprise titanium nitride (TiN) (see Figs 5A-5C and related text in Page 5, Paragraph [0050] – [0057]).

Re Claim 3, as applied to claim 1 above, Pushparaj et al. disclose all the claimed limitations including electrically coupling the outer metallization layer to the conductive metal-nitride film (see Figs 5A-5C and related text in Page 5, Paragraph [0050] – [0057]). 
Re Claim 4, as applied to claim 1 above, Pushparaj et al. disclose all the claimed limitations including depositing one or more conductive coatings on the conductive metal-nitride film (see Figs 5A-5C and related text in Page 5, Paragraph [0050] – [0057]).


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-20 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:   
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “using a physical vapor deposition (PVD) procedure to establish a metal film (i) over a metal plating layer of the metallized TGV and (ii) over at least portions of glass surrounding the TGV, the electrically-conductive metallization layer being electrically coupled to the metal film,” as recited in claim 6, and “the TGV having a three-dimensional (3D) topology through the glass substrate and the metal plating layer conformally covering the 3D topology, the electrically-conductive metallization layer being electrically coupled to the metal plating layer through the barrier layer,” as recited in claim 14 respectively.
Claims 7-13 and 15-20 are also allowed as being directly or indirectly dependent of the allowed independent base claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure WANG et al. (CN 102820268 A) also disclose similar inventive subject matter. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
July 2, 2022